DETAILED ACTION
Restriction/Election of Species
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a composition for an acoustic wave probe comprising a linear polysiloxane having a vinyl group, a linear polysiloxane having two or more Si-H groups, a polysiloxane resin, and surface-treated silica particles, classified in at least C08G77/20, C08G 77/70 and C08L 83/04.
II. Claim 14, drawn to a  silicone resin for an acoustic wave probe, classified in A61L 31/129.
III. Claim 15, drawn to an acoustic wave probe, comprising at least one of an acoustic lens containing the silicone resin and an acoustic matching layer containing the silicone resin, classified in 9.
IV. Claims 16, drawn to an ultrasound probe, comprising a capacitive micromachined ultrasonic transducer as an ultrasonic transducer array; and an acoustic lens containing the silicone resin, classified in A61B 8/4281 and G01S 7/52079.
V. Claim 17-18, drawn to an acoustic wave measurement apparatus and an ultrasound diagnostic apparatus, classified in G01S 15/8906 and C08L 2205/025.
VI. Claims 19, drawn to a photoacoustic wave measurement apparatus, classified in A61B5/0095.
VII. Claims 20, drawn to an ultrasound endoscope, classified in A61J3/00.
Inventions I and II, I and III, I and IV, I and V, I and VI, and I and VII are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because for instance, Invention I does not require the curing in Invention II, the lens in Inventions III and IV; Inventions V, VI, and VII has separate utility than Invention I composition with its polysiloxane and silica particles, which can be used for instance in shampoo, or building materials.
Inventions II and III, and II and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because for instance, Invention II does not require the lens in Inventions III and IV.
Inventions III and IV, and III and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because for instance, Invention II does not require the lens in Inventions III and IV. It also does not need to be used in an ultrasound diagnostic apparatus in V. For instance, the silicon resin can be used as a caulking material.  
Inventions III and V, III and VI, and III and VII are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because for instance, Invention III does not necessarily need to be used in an acoustic wave measurement apparatus as in Invention V, and finds utility in an ultrasound diagnostic apparatus of Invention VI; Similarly, Invention III does not necessarily need to be used in an ultrasound diagnostic apparatus of Invention VI, and finds utility in an acoustic wave measurement apparatus as in Invention V. The same argument applies for the ultrasound endoscope of VII. 
Inventions II and VI and II and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention VI and Invention II differ in utility. The silicon resin can be used as a caulking material, and not in the photoacoustic wave measurement apparatus of Invention VI or the endoscope of Invention VII.
Inventions IV, V, VI, and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention IV requires a micromachined ultrasonic transducer that is not required in the other inventions; Invention V is drawn to an acoustic wave measurement apparatus for its utility in measurement; Invention VI differs because it specifically recites the photoacoustics limitation; Invention VII is drawn to an endoscope. 
The Examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

	This application contains claims directed to the following patentably distinct species, and requires an election FOR EACH:
Elect ONE single disclosed species of compound of a linear polysiloxane having a vinyl group, ingredient (A).
Elect ONE single disclosed species of compound of a linear polysiloxane having two or more S-H groups, ingredient (B).
Elect ONE single disclosed species of compound of a polysiloxane resin, ingredient (C).
Elect the identity of the silane compound in Claim 4.
Elect the identity of the trimethylsilylating agent in Claim 5.
Elect between platinum or platinum compound, as recited in Claim 13; if a platinum compound is elected, Applicant is asked to provide the identity of the platinum compound.
The species of compounds are independent or distinct because the compounds are disparate in structure, function and/or chemical properties such that a comprehensive search for one such compound would not necessarily result in a comprehensive search for any one or more other claimed compounds within the same structural genus because of the unique chemical structure and features thereof. As such, search and examination circumscribing all of the claimed species would be unduly burdensome.
Note: Applicant MUST provide at least one of the following: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (i.e. R1-R3, etc.); as well as the claims readable upon the elected compound. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions and different combinations of species claimed require a different field of search (e.g. searching different classes/subclasses or electronic sources, or employing different search strategies and queries). For example, bexarotene has a very different chemical structure from retinoic acid. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        
/ERIN E HIRT/Primary Examiner, Art Unit 1616